Citation Nr: 1546378	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  04-03 278	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 



This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2011 Joint Motion for Remand, vacating a March 2010 Board decision denying entitlement to service connection for hypertension, and remanding the matter for action complying with the joint motion.

This matter was initially before the Board on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (RO), which, in pertinent part, denied the Veteran's claim for entitlement to service connection for hypertension.  After twice remanding the matter to the Agency of Original Jurisdiction (AOJ) for additional development, the Board denied the claim in March 2010.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that returned the matter to the Board in April 2014. 

In April 2014, the matter came before the Board and was remanded for an additional medical examination. 


REMAND

The Board notes that the Court remanded this matter in April 2011 for two reasons: First, the parties determined that the Board failed to address the Veteran's contention that his hypertension is related to his in-service exposure to herbicide agents, including Agent Orange.  Second, the parties determined the Board incorrectly relied on the September 2009 VA examination in which the VA examiner proffered speculative conclusions.  To ameliorate these issues, the Board remanded the matter so the Veteran could undergo an adequate VA examination to determine whether or not his hypertension was related to Agent Orange (the Board has already conceded the Veteran was exposed to Agent Orange during his time in Vietnam) or secondarily connected to any of his service-connected disabilities.  

In April 2014, the Veteran underwent an examination to determine the etiology of his hypertension.  In determining that the Veteran's hypertension was not linked to his service, the examiner determined that the Veteran's hypertension was not related to any of his service-connected disabilities.  Moreover, the examiner stated that the academic literature convincingly demonstrated no causative link between exposure to Agent Orange and hypertension. 

The examiner's conclusions as it relates to herbicides, however, are unclear as they seemingly contradict certain medical studies and the examiner provided no analysis of these studies and why they are or are not persuasive.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that medical opinions that rely on inaccurate factual premises are not entitled to any probative weight).  The Veteran, for example, submitted information from the U.S. Institute of Medicine's finding that Vietnam veterans with the highest exposure to herbicides exhibited distinct increases in hypertension.  This information is well known by the Board.  In the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it was concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. Of Sci., Inst. Of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g., 77 Fed. Reg. 47, 924-01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 and Update 2008, NAS elevated hypertension to the "Limited or Suggestive Evidence category"); 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010) ("In Update 2006, NAS concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension."); 75 Fed. Reg. 81, 332, 81, 333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association'".  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

The Board cannot, however, make a medical determination as to whether or not the Veteran's hypertension is related to his service at this time.  See 38 C.F.R. § 4.2 (2015); see also Colvin v. Derwinkski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Moreover, as the examination was not adequate, the Board has not yet complied with the Joint Motion's order.  Thus, regrettably, another remand is warranted so that the Veteran may undergo another examination to determine if his hypertension is related to his Agent Orange exposure.  

Additionally, the Board notes that the Veteran noted, in a February 2014 statement to the RO, that he suffered from hypertension while serving in the Reserves.  There is not, however, any mention of the Veteran's reserve service in the record.  Therefore, upon remand, the RO should obtain the Veteran's reserve records and determine whether or not he suffered from hypertension during his reserve service.  If hypertension developed during the Veteran's reserve service, the RO should ascertain whether there is any link between the diagnosis and the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment record, particularly any record associated with the Veteran's National Reserve service. 

2.  After all the available records have been obtained, the RO should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of obtaining a medical opinion that addresses the etiology of the Veteran's hypertension.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the Veteran's hypertension is related to his period of service, to include his in-service exposure to herbicide agents.  

The examiner should particularly address the  NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 finding that Agent Orange has a limited or suggestive evidence of an association between Agent Orange and hypertension and explain why he or she finds them persuasive or not and why. 

All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this medical opinion.  This fact should be so indicated in the report. 

After review of the claims file and examination, the examiner should provide an opinion to the following question:

Is it at least as likely as not that the Veteran's hypertension is related to his period of service (including exposure to Agent Orange)?

In doing so, the VA examiner should consider and discuss the findings and conclusions contained in the three previous VA examination reports and all medical statements, as well as any other pertinent medical nexus evidence of record.

The examiner should provide a rationale for any of the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mentioned above, the examiner should explain why it is not so feasible. 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal and legal authority.  If the benefit sought remains denied, the RO should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO should return the case to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


